SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1032
KA 12-01263
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

FREDERICK WEAVER, DEFENDANT-APPELLANT.


CARR SAGLIMBEN LLP, OLEAN (JAY D. CARR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY, FOR RESPONDENT.


     Appeal from a judgment of the Cattaraugus County Court (M.
William Boller, A.J.), rendered April 23, 2012. The judgment
convicted defendant, upon his plea of guilty, of grand larceny in the
fourth degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on July 28, 2013 and by the attorneys for the
parties on July 30 and August 28, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    November 8, 2013                       Frances E. Cafarell
                                                   Clerk of the Court